Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Neurology Care Consultants, LLC,
(PTAN: HH237A; NPI: 1619227758)
Petitioner,

v.

Centers for Medicare & Medicaid Services.
Docket No. C-14-241
ALJ Ruling No. 2014-29

Date: April 9, 2014

REMAND

Petitioner, Neurology Care Consultants, LLC (Neurology Care), is a Florida group
medical practice organized as a limited partnership. Neurology Care applied for
enrollment in the Medicare program, and the Medicare contractor, acting on behalf of the
Centers for Medicare & Medicaid Services (CMS), granted its application, effective May
6, 2013 (with a billing date of April 6, 2013). Petitioner challenges that effective date,
pointing out that it began the application process on February 21, 2013, although it
initially submitted the wrong form.

For the reasons set forth below, I remand this case to CMS to consider the impact of
Neurology Care’s February 21, 2013 enrollment application on the effective date of its
Medicare enrollment, particularly in light of CMS’s instructions that contractors
“develop,” rather than return, an application submitted on the wrong form.

Discussion

To receive Medicare payments for services furnished to program beneficiaries, a
Medicare supplier must be enrolled in the Medicare program. 42 C.F.R. § 424.505.
“Enrollment” is the process used by CMS and its contractors to: 1) identify the
prospective supplier; 2) validate the supplier’s eligibility to provide items or services to
Medicare beneficiaries; 3) identify and confirm a supplier’s owners and practice location;
and 4) grant the supplier Medicare billing privileges. 42 C.F.R. § 424.502. To enroll in
Medicare, a prospective supplier must complete and submit an enrollment application.

42 C.F.R. §§ 424.510(d)(1); 424.515(a). An enrollment application is either a CMS-
approved paper application or an electronic process approved by the Office of
Management and Budget. 42 C.F.R. § 424.502.

When CMS determines that a physician or physician organization meets the applicable
enrollment requirements, it grants Medicare billing privileges, which means that the
physician/physician organization can submit claims and receive payments from Medicare
for covered services provided to program beneficiaries. The effective date for those
billing privileges “‘is the /ater of the date of filing” a subsequently approved enrollment
application or “the date an enrolled physician . . . first began furnishing services at a new
practice location.” 42 C.F.R. § 424.520(d) (emphasis added).

If a physician or physician organization meets all program requirements, CMS allows
im to bill retrospectively for up to “30 days prior to their effective date if circumstances
precluded enrollment in advance of providing services to Medicare beneficiaries.” 42
C.F.R. § 424.521(a)(1).

Here, Neurology Care applied for Medicare enrollment by signing Form CMS-855R on
February 21, 2013, and submitting it to the Medicare contractor, First Coast Service
Options, Inc., sometime thereafter. As indicated by the list of documentation submitted
on reconsideration, Petitioner submitted a copy of that application to the contractor’s
enrollment appeals officer (CMS Ex. 2 at 3), yet the contractor’s reconsidered
determination does not discuss it. With its hearing request, Petitioner includes the
application’s signature page, which shows that it was signed on February 21, 2013, yet
CMS does not mention it at all. As a result, the record does not indicate when the
contractor received the document nor how the contractor responded.

CMS may reject a Medicare enrollment application if the applicant fails to furnish
complete information within 30 days from the date the contractor requests it. 42 C.F.R.

§ 424.525(a)(1). Consistent with that regulation, the Medicare Program Integrity Manual
(MPIM) makes clear that a contractor may reject an application that is on the wrong
form, if the applicant does not submit a new or corrected complete application within 30
days of the contractor’s request. The manual specifically instructs CMS contractors to
develop, rather than return, any such wrong application. MPIM § 15.8.2A.

Thus, where an applicant initially files its application on the wrong form, but timely
corrects that error by furnishing the correct one, the contractor should consider these
submissions all part of the same application, with the earlier filing date preserved.
Assuming the contractor here followed CMS’s instructions (and I assume administrative
regularity), Neurology Care might have corrected its application error within the time
allowed by regulation, in which case, both forms were filed as part of the same
application process, and the February effective date was preserved.

Conclusion

I therefore remand this matter to CMS. On remand, CMS should consider whether the
contractor followed CMS instructions to develop Neurology Care’s February application
and, if so, whether Neurology Care timely corrected its filing errors and was therefore
entitled to an earlier effective date of enrollment.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

